In a proceeding to validate a petition nominating Armand Miele as the candidate of the We the People Party in a general election to be held on November 4, 1997, for the public office of County Executive of Rockland County, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Bergerman, J.), dated September 25, 1997, which, upon determining, inter alia, that the general objections by the respondent Vincent D. Reda to the nominating petition were timely filed, dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
*567Contrary to the appellant’s contention, the respondent Vincent D. Reda timely filed his general objections to the nominating petition. Pursuant to Election Law § 6-154 (2), written objections to a nominating petition “shall be filed with the officer or board with whom the original petition or certificate is filed within three days after the filing of the petition or certificate to which objection is made”. The three-day period for Reda to file his general objections commenced on August 20, 1997, when the Board of Elections received the nominating petition and accepted it for filing (see, Benson v Scaringe, 84 AD2d 603). Consequently, the general objections had to be filed by August 23, 1997. However, since August 23, 1997, was a Saturday, the next day for filing was the following Monday, August 25, 1997 (see, Election Law § 1-106 [1]). Since Reda filed his general objections to the nominating petition on August 25, 1997, the court properly found that the general objections were timely. Thompson, J. P., Pizzuto, Santucci and Joy, JJ., concur.